Exhibit 10.1

 

CONSULTING AND CONFIDENTIALITY AGREEMENT

 

THIS CONSULTING AND CONFIDENTIALITY AGREEMENT (“Agreement”) is made as of the
latest date written below, by and between Peoples Security Bank and Trust
Company, a Pennsylvania bank and trust company (the “Bank”) and the undersigned
consultant (the “Consultant” and, together with  the Bank, the “Parties”).

 

BACKGROUND

 

A.    The Parties desire the Consultant to provide certain services to the Bank.
In order to perform the services, the Consultant may have access to certain
confidential information of the Bank and its affiliates.

 

B.   The Consultant has been advised of and acknowledges the competitive value
and proprietary nature of the confidential information of the Bank and its
affiliates, and the damage that could result to the Bank and its affiliates if
their confidential information is improperly used or disclosed.

 

C.   The Bank is only willing to engage the Consultant to provide services to
the Bank in the event that the Consultant agrees to the terms and conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration the mutual premises and undertakings contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound
hereby, agree as follows:

 

1.  Services. During the term of this Agreement, the Consultant shall perform
the services described on Exhibit A hereto (the “Services”). The Consultant
shall determine the manner, method, details and means of performing the
Services, and the Parties acknowledge and agree that the Consultant may perform
services for any other person or entity as long as the performance of such
services does not conflict with Consultant’s obligations under this Agreement or
are in competition with the business of the Bank and its affiliates.

 

2.   Term. The term of this Agreement shall commence on September 1, 2019 and,
unless sooner terminated as provided herein, shall expire on August 3 l, 2020.
Either Party may terminate this Agreement at any time, and for any reason or no
reason, by ten days’ written notice to the other Party. Term. The Consultant’s
obligations of confidentiality, limited use and  nondisclosure  and shall
survive the termination or expiration of this Agreement indefinitely. The
consultant agrees that for a period ending two years from the date of
termination or expiration of this agreement the consultant will not knowingly or
actively solicit, target, sell offer or provide banking services to the Bank
customers.

 

3.   Compensation. In full consideration for the Services to be provided
hereunder, the Bank shall pay consultant $3,000.00 per month.

 

4.   Independent Contractor Relationship. The Consultant shall at all times be
an independent contractor and not an employee of the Bank and nothing herein
shall be deemed to create an employer-employee relationship. As an independent
contractor, the Consultant shall not be eligible to participate in any employee
benefits the Bank may provide, such as those it provides to its employees, if
any, including, but not limited to: medical, disability, workers’ compensation
or other insurance; vacation, personal, sick or holiday pay; or other benefits.
The Consultant shall obtain his own insurance and provide proof of insurance to
the Bank upon request. The Bank shall not withhold taxes or otherwise make
deductions from the Consultant’s compensation and the Consultant shall be issued
an IRS Form 1099 in connection

 










 

with his compensation to the extent required by law. The Consultant shall be
solely responsible for any taxes incurred as a result of the compensation paid
under this Agreement.

 

5.  Definition of Confidential Information. As used in this Agreement, the tenn
“Confidential Information” means all oral and written information, including
without limitation the Bank Data (as such term is defined below), that is not
generally known to the public, including, without limitation, any and all
information and trade secrets relating to the operation, business, strategies,
financial affairs, products, systems (computer and otherwise), technologies,
sales, research and development, user data, services, vendor information,
customer information (including nonpublic personal information), employee
information or intellectual properties of the Bank or its affiliates or any
other party with whom the Bank or its affiliates is doing business, and any and
all other information concerning the Bank and its affiliates, including without
limitation all information encompassed in descriptions, reports,
recommendations, analyses, proposals, test data, other data, business plans or
other plans, treatments, scripts, budgets, programs, outlines, specifications,
ideas, concepts, models, and documents, whether or not protectable by patent,
copyright or other laws, whether furnished before or after the date of this
Agreement, together  with any additional information derived from such
information and contained in all analyses, compilations, studies or other
documents or records prepared by the Consultant or its Representatives, as well
as all copies and other reproductions thereof, whether in writing or stored or
maintained in or by electronic, magnetic or other means, media or devices. As
used in this Agreement, the term “Representatives” means, with respect to any
Party, the directors, officers, shareholders, employees, affiliates and
controlling persons of such Party (as applicable), and its and their
respective  agents, advisors and representatives (including without limitation
attorneys, accountants and financial advisors).

 

6.   Exclusions from Confidential Information. Notwithstanding anything to the
contrary contained in Paragraph 5, Confidential Information does not include
information which (i) was or becomes available to the public other than as a
result of a disclosure by the Consultant or its Representatives; or (ii) was or
becomes available to the Consultant on a non-confidential basis from a source
other than the Bank or any of its Representatives, provided that such source is
not bound by a confidentiality agreement with the Bank or otherwise prohibited
from transmitting the information to the Consultant; or (iii) was within the
Consultant’s possession prior to its being furnished by or on behalf of the
Bank, provided that the source of such information was not bound by a
confidentiality agreement with the Bank in respect thereof or otherwise
prohibited from transmitting the information to the Consultant.

 

7.   Use of Confidential Information.

 

a.           The Consultant agrees to keep any Confidential Information
confidential and not to disclose any Confidential Information, or use any
Confidential Information for any purpose other than to the extent necessary for
the performance of the Services.  Accordingly,  the Consultant agrees to treat
the Confidential Information which he receives as he would his own confidential
information and to take all reasonable precautions to prevent the unauthorized
disclosure to any third party of any Confidential Information.

 

b.           The Consultant shall be responsible for any improper use of the
Confidential Information by his Representatives and agrees, at his own expense,
to take all reasonable measures, including but not limited to court proceedings,
to restrain his Representatives  from unauthorized disclosure or use of the
Confidential Information. Prior to providing  any Representative with access to
Confidential Information the Consultant shall (i) take reasonable steps to
verify that the relevant Representative is capable of maintaining the privacy,
confidentiality and security of the Confidential Information; and (ii) require
the third party to maintain adequate safeguards for Confidential Information.

 





-2-




 

c.            In addition, the Consultant shall comply with all applicable
federal, state and local laws, rules, regulations and ordinances governing or
relating to privacy rights in connection with his performance of any services
for the Bank, including, without limitation, the Gramm-Leach-Bliley Act, as
amended (“GLB”). The Consultant shall implement such physical and other security
measures as shall be necessary to (i) ensure the security and confidentiality of
the “nonpublic personal information” of the current or former “customers” and
“consumers” (as those terms are defined in GLB) of the Bank (collectively: the
“Bank Data”) which the Consultant holds, (ii) protect against any threats or
hazards to the security and integrity of such Bank Data, and (iii) protect
against any unauthorized access to or use of such Bank Data.

 

d.           Absent the Bank’s prior written consent (which may be withheld in
the Bank’s sole discretion) or as otherwise directed by the Bank or as required
for the performance of the Services, Bank Data shall not be (i) used, disclosed,
monitored, analyzed, individualized, anonymized, aggregated, stored, copied or
otherwise provided to third parties by the Consultant or his Representatives, or
(ii) sold, assigned, or leased by the Consultant or his Representatives, or
(iii) commercially exploited in any form (including any individualized,
anonymized or aggregated form) by or on behalf of the Consultant or his
Representatives.

 

e.            The Consultant shall at all times comply with all privacy, safety,
security and data retention policies and procedures provided or communicated by
the Bank which policies and procedures which may be amended from time to time.
Upon request, the Consultant will provide evidence reasonably satisfactory to
allow the Bank to confirm that the Consultant has satisfied its obligations as
required under this paragraph.

 

f.           The Consultant shall promptly notify the Bank in writing if the
Consultant cannot comply with his obligations under this Section 7. If this is
the case, the Bank and the Consultant shall use their best efforts to remedy the
situation. The Bank may, in its sole discretion and without penalty of any kind
to the Bank, suspend the transfer or disclosure of Bank Data to the Consultant
or access to Bank Data by the Consultant, terminate any further processing of
Bank Data by the Consultant, and terminate the Agreement, if doing so is
necessary to comply with applicable privacy and security laws or is required or
requested by a regulator or other governmental body.

 

g.           Any determination regarding the applicability of privacy and
security laws to any actual or threatened breach or compromise of the security,
confidentiality, or integrity of Bank Data and/or of Confidential Information
(collectively: an “Information Security Incident”) and the scope of the
obligations pursuant to such laws shall be within the sole discretion of the
Bank, and the Consultant shall comply with any such determination.

 

h.           In the event of an Information Security Incident, the Consultant
will fully cooperate with the Bank to secure Bank Data. The Consultant shall
notify the Bank in writing within not more than forty eight (48) hours following
discovery of any Information Security Incident, which notice shall include a
detailed description of the circumstances of the disclosure and the parties
involved. Consultant shall reimburse the Bank for the cost of notification of
all affected parties as well as reimbursement of any remedy to correct and
mitigate the effect of any such Information Security Incident, including at
least one year of credit monitoring services to any affected party whose
personal or confidential data may have been compromised.

 

i.           The content of any filings, communications, notices, press releases
or reports related to any Information Security Incident must be approved by the
Bank prior to any publication or communication thereof. The Consultant agrees
that the Bank retains the sole authority and discretion to contact and involve
law enforcement agencies in connection with an Information Security

 





-3-




 

Incident when the decision whether to involve such agencies is discretionary
(that is, when no legal obligation, statutory or otherwise, requires one of the
parties to contact law enforcement). If the Bank elects to contact law
enforcement agencies regarding an Information Security Incident, the Consultant
agrees to cooperate fully with such law enforcement agencies and any decision
made by the Bank regarding the scope and goals of any investigation undertaken
by such agencies.

 

j.           The Consultant will not transfer Bank Data across a country border
or to an offshore location.

 

k.           The Consultant hereby acknowledges  that  he is aware, and that  he
will  advise any of his Representatives who receive Confidential Information,
that the United States securities laws prohibit any person who has received from
an issuer material, nonpublic information from purchasing or selling securities
of such issuer (and options, warrants and rights relating thereto) or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person (including, without limitation,
any of the Consultant’s Representatives) is likely to purchase or sell such
securities.

 

8.   Access to Information Systems. No access to Bank provided systems

 

9.   Network Security. The Consultant shall only connect to the Bank Systems
through approved network connections (“Approved Connections”). The Consultant
shall use an Approved Connection only in accordance with all applicable security
and other policies and procedures which the Bank implements and may change from
time to time that are provided or communicated to the Consultant by the Bank.
The Consultant shall use his best efforts to prevent all security breaches
through the Approved Connections, implement stringent security procedures
(including, but not limited to, the ones set forth herein and in the Bank’s
policies), and act immediately to address any non-approved methods of
connection, security breach, or exposure to hacking attempts. The right to
connect to Bank Systems from external locations may be revoked at any time.
Minimum network security shall include:

 

a.           The Consultant will allow only those of his Representatives
approved in advance by the Bank (“Authorized Personnel”) to access the Bank
Systems. The Consultant shall  be solely responsible for ensuring that
Authorized Personnel are not security risks, and upon the Bank’s request, the
Consultant will provide the Bank with any information reasonably necessary for
the Bank to evaluate security issues relating to any Authorized Personnel.

 

b.          The Consultant shall promptly notify the Bank contact communicated
to the Consultant, whenever any Authorized Personnel: leaves the Consultant’s
employ, such Authorized Personnel’s service relationship with the Consultant
ends or such Authorized Personnel’s service relationship with the Consultant no
longer requires access to the Bank Systems. Additionally, the Consultant shall
immediately shut down all access to the Bank Systems for any Authorized
Personnel no longer engaged by Consultant on providing Services.

 

c.           Authorized Personnel accessing the Bank Systems externally shall at
a minimum do so through password protected systems, shall change passwords on a
regular basis (and no less frequently than every 30 days), and shall never
access the Bank Systems from a shared or public computer, device or network.

 

10. No License or Transfer. The Confidential Information shall at all times
remain the property of the Bank. No license of any trade secrets, copyrights,
patents or other rights is granted by this Agreement or by any disclosure of
Confidential Information.

 





-4-




 

11.   Destruction/Return of Confidential Information. Upon the Bank’s request,
all  Confidential Information (including all copies, extracts or other
reproductions in whole or in part thereof), whether in writing or stored or
maintained in or by electronic, magnetic or other means, media or devices, shall
be returned or destroyed, so that no copy of the Confidential Information
remains or can be accessed or restored in any way. In the event Confidential
Information is destroyed, the Consultant shall certify such destruction to the
Bank.

 

12.   Compelled Disclosure. Notwithstanding anything to the contrary set forth
herein, in the event that a Consultant or its Representatives are requested or
become legally compelled (by oral questions, interrogatories, request for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Confidential Information or take any other
action prohibited hereby, the Bank will be provided with prompt written notice
so that the Bank may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Confidentiality Agreement. In the
event that such protective order or other remedy is not sought or obtained or
that the compliance with the provisions of this Confidentiality Agreement is
waived, the Consultant agrees that it will furnish only that portion of the
Confidential Information which, in the reasonable opinion of its counsel, the
Consultant is compelled to disclose without standing liable for contempt or
suffering other censure or penalty. The Consultant further agrees that it will
exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded to that portion of the Confidential Information which
subject to the compelled disclosure.

 

13.   Audit. Consultant agrees that the Bank shall have the right, from time to
time, upon written notice to the Consultant, to conduct an investigation and
audit of the Consultant’s policies, procedures, books, records and accounts to
verify compliance with the provisions of this Agreement, including without
limitation, provisions relating to confidentiality, privacy and security. The
Consultant agrees to cooperate fully with such investigation, the method of
which shall be at the sole discretion of the Bank. Without limiting any other
remedies at law or at equity, the Bank may, at the Bank’s sole discretion,
terminate this Agreement or suspend or remove any Consultant Representatives.

 

14.   Injunctive Relief. The Parties acknowledge and agree that, in the event of
any breach of this Agreement , the Bank might be irreparably harmed and unable
to be made whole by monetary damages.  It is accordingly agreed that the Bank,
in addition to any other remedy to which it may be entitled in law or equity,
will be entitled to seek an injunction to remedy breaches of this Agreement
and/or to compel specific performance of this Agreement.

 

15.   No Conflicting Obligations. The Consultant represents that he is not a
party to any agreement, and does not have any obligations, that conflict with
his obligations under this Agreement.

 

16.   Miscellaneous. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Pennsylvania,
without respect to its rules on the conflict of laws. The Consultant may not
assign this Agreement, or any of his rights or obligations hereunder, without
the prior written consent of the Bank. This Agreement shall be binding upon the
respective successors and permitted assigns of the Parties and shall inure to
the benefit of and be enforceable by the Parties and their respective successors
and permitted assigns. In the event that any term of this Agreement is held to
be invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other portion of this Agreement, and there
shall be deemed substituted therefor such term as will most fully realize the
intent of the Parties as expressed in this Agreement to the fullest extent
permitted by applicable law, the Parties hereby declaring their intent that this
Agreement be construed in such fashion as to maintain its existence, validity
and enforceability to the greatest extent possible. This Agreement constitutes
the entire understanding and agreement of the Parties respecting the subject
matter hereof and supersedes any and all prior agreements or arrangements,
written or oral, between the Parties relating

 





-5-




 

thereto. This Agreement may not be amended or supplemented in any way except by
a written document signed by the Party against whom such amendment or supplement
is sought to be enforced.  The failure on the part of either Party to enforce,
or any delay in enforcing, any right, power or remedy that such Party may have
under this Agreement shall not constitute a waiver of any such right, power or
remedy, or release the other Party from any obligations under this Agreement,
except by a written document signed by the Party against whom such waiver or
release is sought to be enforced. This Agreement may be executed by the Parties
in separate counterparts, and delivered by facsimile or other electronic means,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

[Signature  page follows.]

 





-6-




 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement under their
respective hands as of the day and year written.

 

BANK:

    

CONSULTANT:

 

 

 

Peoples Security Bank and Trust Company

 

 

 

 

 

By:

/s/ Thomas P. Tulaney, Sr.

 

 

/s/ Michael L. Jake

 

(Signature)

 

 

(Signature)

 

 

 

 

 

Name:

Thomas P. Tulaney, Sr.

 

Name:

Michael L. Jake

 

 

 

 

 

Title:

SEVP & Chief Operating Officer

 

 

 

 

 

 

 

 

Date:

8/29/19

 

Date:

8-29-19

 

 





-7-




 

Exhibit A

 

Services

 

The consultant agrees to act as an advisor to current bank officers and
employees while also assisting the bank in various areas where the consultant
has established knowledge and expertise. He further agrees to be available on a
periodic basis.

 

 

-8-

